UNITED STATES COURT OF APPEALS
                                For the Fifth Circuit



                                       No. 96-41041
                                     Summary Calendar


                          ASSICURAZIONI GENERALI, S.P.A.,

                                              Plaintiff-Appellant-Cross-Appellee,


                                             VERSUS


                    KOCH SERVICE, INC.,; KOCH REFINING CO.,

                                         Defendants-Appellees-Cross-Appellants.




                Appeal from the United States District Court
                     For the Southern District of Texas
                                         (C-96-CV-48)
                                       April 11, 1997


Before WISDOM, KING, and SMITH, Circuit Judges.

PER CURIAM:*

       Assicurazioni Generali asserts that the exclusions contained

in an insurance policy it issued to Koch Service, Inc. relieve it

of any duty to defend Koch in suits arising from asbestos

exposure.        The district court found that, under Texas law, any

ambiguity contained in an insurance agreement must be construed



       *
        Pursuant to Local Rule 47.5, the court has determined t hat this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
in favor of coverage.   We affirm.   See Old Republic Insurance Co.

v. Comprehensive Healthcare Assoc., Inc., 2 F.3d 105 (5th Cir.

1993).

     AFFIRMED.




                                 2